DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1, 2 is/are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Chuang (US 9,590,360)
With regard to claim 1  Chuang (US 9,590,360) , disclose  bidirectional duplex electrical connector, comprising:
two insulation seats (32) each being integrally provided with a base portion  (22)and a docking portion (32) , the docking portion is connected to a front end of the base portion, the docking portion is provided with a baseplate, the two insulation seats are stacked in an up-down direction, a connection slot is formed between the baseplates of the docking portions of the two insulation seats, and each of the inner surfaces of the two insulation seats is provided with one row of front-to-rear extending terminal slots;
two rows of terminals (31) assembled into two rows of terminal slots of the two insulation seats in the up-down direction, each of the terminals is integrally provided with, from front to rear, an elastically movable portion and a fixing portion, a front section of the elastically movable portion corresponds to the docking portion and is provided with a contact projecting from the baseplate to the connection slot, the elastically movable portion is elastically movable up and down, the fixing portion is fixed with the insulation seat, the contacts of the two rows of terminals having the same circuits are arranged reversely; and
a metal housing, which covers the two insulation seats and is provided with a four-sided main housing, wherein the four-sided main housing covers the docking portions of the two insulation seats to form a docking structure, and the docking structure can be positioned with a docking electrical connector in a dual-positional and bidirectional manner.

    PNG
    media_image1.png
    485
    866
    media_image1.png
    Greyscale

With regard to claim 2  Chuang (US 9,590,360) , disclose  each row of the terminals is provided with a pair of ground terminals(52) at two outer sides, the fixing portions of each of the ground terminals are each provided with an engaging portion to engage the insulation seat to prevent the ground terminals from moving with respect to the insulation seat, the engaging portion of the ground terminals has more inclination than the contacts to the outside.
Claim(s)  1, 2, 3,6, 12 is/are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Yokoyama et al (US 2017/0054256)) 
With regard to claim 1  Yokoyama et al (US 2017/0054256)) , disclose  bidirectional duplex electrical connector, comprising:
two insulation seats (20) each being integrally provided with a base portion  and a docking portion  , the docking portion is connected to a front end of the base portion, the docking portion is provided with a baseplate, the two insulation seats are stacked in an up-down direction, a connection slot is formed between the baseplates of the docking portions of the two insulation seats, and each of the inner surfaces of the two insulation seats is provided with one row of front-to-rear extending terminal slots;
two rows of terminals (60,64) assembled into two rows of terminal slots of the two insulation seats in the up-down direction, each of the terminals is integrally provided with, from front to rear, an elastically movable portion and a fixing portion, a front section of the elastically movable portion corresponds to the docking portion and is provided with a contact projecting from the baseplate to the connection slot, the elastically movable portion is elastically movable up and down, the fixing portion is fixed with the insulation seat, the contacts of the two rows of terminals having the same circuits are arranged reversely; and
a metal housing (75), which covers the two insulation seats and is provided with a four-sided main housing, wherein the four-sided main housing covers the docking portions of the two insulation seats to form a docking structure, and the docking structure can be positioned with a docking electrical connector in a dual-positional and bidirectional manner.

    PNG
    media_image2.png
    625
    800
    media_image2.png
    Greyscale

With regard to claim 2  Yokoyama et al, disclose  each row of the terminals is provided with a pair of ground terminals(180) at two outer sides, the fixing portions of each of the ground terminals are each provided with an engaging portion to engage the insulation seat to prevent the ground terminals from moving with respect to the insulation seat, the engaging portion of the ground terminals has more inclination than the contacts to the outside.
With regard to claim 3   Yokoyama et al , disclose  the conventional USB type C connector’s terminals with the two outer sides of each of the two rows of terminals are provided with one pair of ground terminals arranged in a left-right symmetrical manner, a middle of each of the two rows of terminals is provided with one pair of power terminals arranged in the left-right symmetrical manner, two pairs of contacts of the two pairs of ground terminals of the two rows of terminals are vertically aligned, two pairs of contacts of the two pairs of power terminals of the two rows of terminals are vertically aligned, the pair of ground terminals of at least one row of terminals of the two rows of terminal are connected to each other with a connection sheet, and the pair of power terminals are connected to each other with a connection sheet, at least the two vertical aligned ground terminals of the two rows of terminals are adjacent and at east the tow vertical aligned power terminals of the two rows of terminals are adjacent to decrease a number of bonding wires of the pins.
With regard to claim 6     Yokoyama et al , disclose the
elastically movable portions each has a resilient overpressure toward a bottom surface of the terminal slot to ensure that each row of contacts have consistent heights.

    PNG
    media_image3.png
    347
    524
    media_image3.png
    Greyscale

With regard to claim 12   Yokoyama et al , disclose (please see claims 1, 2 and 3 above):   
A bidirectional duplex electrical connector, comprising:
an insulator provided with two baseplates at the front, a connection slot formed between the two baseplates, and a bonding plate projecting from a backward extension of the insulator;
two rows of terminals provided in the insulator and each integrally provide, from front to rear, with an elastically movable portion and a fixing portion, a front section of the elastically movable portion is provided with a contact projecting from the baseplate to the connection slot, the elastically movable portion is elastically movable up and down, the fixing portion is fixed with the insulator, the contacts of the two rows of terminals having the same circuits are arranged reversely; and
a metal housing, which covers the insulator and is provided with a four-sided main housing, wherein the four-sided main housing covers the connection slot to form a docking structure which can be positioned with a docking electrical connector in a dual-positional and bidirectional manner;
wherein two outer sides of each row of terminals are provided with one pair of ground terminals arranged in a left-right symmetrical manner, a middle of each row of terminals is
provided with one pair of power terminals arranged in the left-right symmetrical manner, the two pairs of contacts of the two pairs of ground terminals of the two rows of terminals are vertically aligned, the contacts of the two pairs of power terminals of the two rows of terminals are vertically aligned, the two pairs of ground terminals of the two rows of terminals are all electrically connected to a grounded pin while the two pairs of power terminals of the two rows of terminals are all electrically connected to a power pin, the grounded pin and the power pin are arranged on the bonding plate, and the pair of ground terminals of at least one row of the terminals are integrally connected with a connection sheet while the pair of power terminals are integrally connected with a connection sheet, at least the two vertically aligned ground terminals of the two rows of terminals are directly connected to each other while at least the wo vertically aligned power terminals of the two rows of terminals are directly connected to each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Yoshino et al (US 2014/0184469)
With regard to claim 11, 14  , Yoshino et al disclose  (Fig. 1) USB connector with  a resistor (23) which is to be electrically connected to two terminals.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide , as taught by   Yoshino et al  , for identification purposes (para. 0118)

Allowable Subject Matter
Claims 4,5, 7-10, 13, 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses:
               the connection sheet connecting the pair of ground terminals is integrally connected with the pair of ground terminals, while the connection sheet connecting the pair of power terminals is integrally connected with the pair of power terminals; or wherein the connection sheet connecting the pair of ground terminals is a large U-shaped connection sheet and is integrally connected with the pair of ground terminals, while the connection sheet connecting the pair of power terminals is a small U-shaped connection sheet and is integrally connected with the pair of power terminals, and the large U-shaped connection sheet is disposed outside the small U-shaped connection sheet to encompass the small U-shaped connection sheet (cl. 4, 13);.
          the elastically movable portion is formed with a middle-section fulcrum supported by the bottom surface of the terminal slot, so that the rear section of the elastically movable portion at the rear of the middle-section fulcrum can be curved to move elastically to form a gap between the bottom surface of the terminal slot of the base portion and the rear section of the elastically movable portion (cl. 5/7,8,9).;
                     at least one ground member (100) is provided between the two insulation seats and the metal housing, a front section of the baseplate is provided with a front section surface and a rear section of the baseplate is provided with a rear section surface, the rear section surface projects beyond the front section surface by a height, the two rows of contacts project beyond the rear section surface, and the ground member is connected to at least one elastic sheet projecting beyond the front section surface and stretching into the connection slot; or wherein each of the inner surfaces of the two insulation seats is provided with one row of separation columns performing separation to form one row of front-to-rear extending terminal slots, and the terminal slot extends from the base portion to the docking portion; or wherein a depth of the terminal slot is larger than a material thickness of the first terminal, so that a part of the elastically movable portion and the fixing portion fall into the terminal slot; or wherein a metal partition plate is provided between the two insulation seats, and two sides of the metal partition plate are integrally connected to and provided with elastically movable snaps stretching into two sides of the connection slot; or wherein the inner surfaces of the base portion of the two insulation seats mutually rest against each other; or the docking portion of the two insulation seats is provided with two side plates to form a fitting frame body; or wherein the fixing portion of the terminal is provided at the rear with a pin extending to a rear end of the base portion to be exposed (cl. 10, 13); .
      the method  with steps :
 providing two insulation seats each being integrally provided with a base portion and a docking portion, the docking portion is connected to a front end of the base portion and is provided with a baseplate, and each of the inner surfaces of the two insulation seats is provided with one row of front-to-rear extending terminal slots;
stacking the two insulation seats to form a connection slot between the baseplates of the
              docking portions of the two insulation seats (cl. 15/16-20);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        									10/17/22